DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/18/2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,534,228 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to at least independent claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori US 2014/0300848.
Regarding claim 1, Mori discloses a display device, in at least figs.1-3, comprising: 
a first substrate (AR) including a first insulating substrate (10) and a first organic insulating film (11) on the first insulating substrate; 
a second substrate (CT) including a second insulating substrate (20), a light shielding layer (21) on the second insulating substrate, and a color filter layer (22A and 22B) on the light shielding layer (see fig.2); and 
a seal material (SE) between the first substrate and the second substrate, 
wherein the first organic insulating film has a first segment (portion of 11B on the right side of 11C), a second segment (portion of 11B on the left side of 11C) and a first concave portion (11C), the first segment is separated from the second segment by the first concave portion (see fig.2),
the first insulating substrate is exposed from the first organic insulating film in the first concave portion (see fig.2),

the third segment is separated from the fourth segment by the second concave portion (see fig.2), 
the first concave portion overlaps the second concave portion (see fig.2),
the seal material overlaps the first concave portion and the second concave portion (see fig.2),
a first width of the first concave portion in a first direction (horizontal direction) is smaller than a second width of the second concave portion in the first direction (see fig.2),
the first width is a width of a first insulating substrate side surface facing the second substrate (see fig.2), and 
the second width is a width of the light shielding layer exposed from the color filter layer in the second concave portion (see fig.2).
Regarding claim 3, Mori discloses a liquid crystal layer (LQ) surrounded by the seal material (see figs.1 and 2), wherein the liquid crystal layer overlaps a part of the first segment and a part of the third segment (see fig.2), the seal material overlaps the other part of the first segment and the other part of the third segment (see fig.2), and the second segment and the fourth segment overlap the seal material (see fig.2).  
Regarding claim 4, Mori discloses a pillar-shaped spacer (SP1) 11between the first segment and the third segment (see fig.2), wherein the pillar-shaped spacer is located inside the seal material (see fig.2).  
Regarding claim 5, Mori discloses a linear spacer (SP2) between the second segment and the fourth segment (see fig.2), wherein the seal material is located between a top surface of the linear spacer and the fourth segment (see fig.2).  
Regarding claim 6, Mori discloses the third segment has a linear shape (see figs.1-3), and surrounds an active area (ACT), and the fourth segment has a linear shape (see figs.1-3), and surrounds the third segment (see figs.1-3).
Regarding claim 7, Mori discloses the second concave portion has a linear shape (see figs.1-3), and surrounds the third segment (see figs.1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oono US 2014/0362333 in view of Moriwaki US 2015/0301370.

    PNG
    media_image1.png
    552
    641
    media_image1.png
    Greyscale

Regarding claim 1, Oono discloses a display device, in at least figs.1 and 3-5, comprising: 
a first substrate (AR) including a first insulating substrate (10) and a first organic insulating film (13) on the first insulating substrate; 
a second substrate (CT) including a second insulating substrate (30), a light shielding layer (31) on the second insulating substrate, and a color filter layer (32) on the light shielding layer (see fig.3); and 
a seal material (SE) between the first substrate and the second substrate, 

the color filter layer has a third segment (portion of 32 between 32b and 32c), a fourth segment (portion of 32 on the left side of 32B) and a second concave portion (32B)(see fig.3), 
the third segment is separated from the fourth segment by the second concave portion (see fig.3), 
the first concave portion overlaps the second concave portion (see fig.3),
the seal material overlaps the first concave portion and the second concave portion (see fig.3),
a first width of the first concave portion in a first direction (horizontal direction) is smaller than a second width of the second concave portion in the first direction (see annotated fig.3 above),
the first width is a width of the first concave portion (see annotated fig.3 above), and 
the second width is a width of the light shielding layer exposed from the color filter layer in the second concave portion (see annotated fig.3 above).
Oono does not explicitly disclose the first insulating substrate is exposed from the first organic insulating film in the first concave portion, and the first width is a width of a first insulating substrate side surface facing the second substrate.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first insulating substrate is exposed from the first organic insulating film in a concave portion as taught by Moriwaki in the display device of Oono in order to have the first insulating substrate is exposed from the first organic insulating film in the first concave portion, and the first width is a width of a first insulating substrate side surface facing the second substrate because the width of a first insulating substrate side surface facing the second substrate will be smaller than the first width is a width of the first concave portion for the purpose of forming a deeper concave portion for preventing overflow of the alignment film material.
Regarding claim 3, Oono discloses a liquid crystal layer (LQ) surrounded by the seal material (see figs.1 and 3), wherein the liquid crystal layer overlaps a part of the first segment and a part of the third segment (see fig.3), the seal material overlaps the other part of the first segment and the other part of the third segment (see fig.3), and the second segment and the fourth segment overlap the seal material (see fig.3).  
Regarding claim 4, Oono discloses a pillar-shaped spacer (SP2) 11between the first segment and the third segment (see fig.3), wherein the pillar-shaped spacer is located inside the seal material (see fig.3).  
Regarding claim 5, Oono discloses a linear spacer (40) between the second segment and the fourth segment (see fig.3), wherein the seal material is located between a top surface of the linear spacer and the fourth segment (see fig.3).  
Regarding claim 6, Oono discloses the third segment has a linear shape (see figs.1 and 3-5), and surrounds an active area (ACT), and the fourth segment has a linear shape (see figs.1 and 3-5), and surrounds the third segment (see figs.1 and 3-5).
Regarding claim 7, Oono discloses the second concave portion has a linear shape (see figs.1 and 3-5), and surrounds the third segment (see figs.1 and 3-5).

Claims 1, and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriwaki US 2015/0301370 in view of Chung US 2004/0233375.

    PNG
    media_image2.png
    502
    696
    media_image2.png
    Greyscale

Regarding claim 1, Moriwaki discloses a display device, in at least figs.1-8, comprising: 
a first substrate (20) including a first insulating substrate (21) and a first organic insulating film (25, para.86) on the first insulating substrate; 
a second substrate (30) including a second insulating substrate (31), a light shielding layer (33) on the second insulating substrate, and a color filter layer (32a and 32b) on the light shielding layer (see figs.6 and 7); and 
a seal material (40) between the first substrate and the second substrate, 
wherein the first organic insulating film has a first segment (at least middle and right side 25 in fig.8 and extending to D as shown in fig.5), a second segment (at least left side 25 in fig.8 and extending to D as shown in fig.5) and a first concave portion (28b)(see figs.5 and 8), 
the first segment is separated from the second segment by the first concave portion (see fig.8),
the first insulating substrate is exposed from the first organic insulating film in the first concave portion (see fig.8), 
the color filter layer has a third segment (at least middle and right side 32b in fig.8), a fourth segment (left side 32b in fig.8) and a second concave portion (36b)(see fig.8), 
the third segment is separated from the fourth segment by the second concave portion (see fig.8), 
the first concave portion overlaps the second concave portion (see fig.8), 

a first width of the first concave portion in a first direction (horizontal direction) is smaller than a second width of the second concave portion in the first direction (see annotated fig.8 above, a first width of the first concave portion in a first direction is smaller than either one of a second width of the second concave portion in the first direction),
the first width is a width of a first insulating substrate side surface facing the second substrate (see annotated fig.8 above), and 
the second width is a width of the second concave portion (see annotated fig.8 above, either one of the second width is a width of the second concave portion).
Moriwaki does not explicitly disclose the light shielding layer is exposed from the color filter layer in the second concave portion, and the second width is a width of the light shielding layer exposed from the color filter layer in the second concave portion.
Chung discloses a display device, in at least figs.5-7F, the light shielding layer (232/332/432) is exposed from the color filter layer (234/336/434) in the second concave portion (236/334/436) for the purpose of blocking the light leakage around the seal pattern (para.60).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light shielding layer is exposed from the color filter layer in the second concave portion as taught by Chung in the display device of Moriwaki in order to have the light shielding layer is exposed from the color filter layer in the second concave portion, and the second width is a width of 
Regarding claim 3, Moriwaki discloses a liquid crystal layer (50) surrounded by the seal material, wherein the liquid crystal layer overlaps a part of the first segment and a part of the third segment, the seal material overlaps the other part of the first segment and the other part of the third segment, and the second segment and the fourth segment overlap the seal material (see figs.8 and 5, and figs.6 and 7 shows the liquid crystal layer overlaps a part of the first segment and a part of the third segment, the seal material overlaps the other part of the first segment and the other part of the third segment, and the second segment and the fourth segment overlap the seal material).  
Regarding claim 4, Moriwaki discloses a spacer (42) 11between the first segment and the third segment (see fig.8), wherein the spacer is located inside the seal material (see fig.8).  
Moriwaki in view of Chung does not explicitly disclose the spacer is pillar-shaped. It has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The spacer is pillar-shaped performs the same function as the spacer with other shaped such as circle shape or rectangular shape for maintaining the cell gap of the display panel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacer is pillar-shaped in the display device of Moriwaki in view of Chung for the purpose of maintaining the cell gap of the display panel.
Regarding claim 5, Moriwaki discloses a spacer (42 in fig.6) between the second segment and the fourth segment, wherein the seal material is located between a top surface of the spacer and the fourth segment (see fig.6).  
Moriwaki in view of Chung does not explicitly disclose the spacer is linear-shaped. It has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The spacer is linear-shaped performs the same function as the spacer with other shaped such as circle shape, rectangular shape, or pillar-shaped for maintaining the cell gap of the display panel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the spacer is linear-shaped in the display device of Moriwaki in view of Chung for the purpose of maintaining the cell gap of the display panel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
The Examiner notes: Both Mori US 2014/0300848 and Oono US 2014/0362333 can be overcome by an English translation of Foreign priority document JP2013-072230 otherwise other continuous cases of Mori US 2014/0300848 and Oono US 2014/0362333 can still be able to reject claims 1-7 as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JIA X PAN/           Primary Examiner, Art Unit 2871